EX-10.1 – Employment Agreement Exhibit
 
 
 
May 20, 2015
 

 
Mr. Norman B. Winland
4404 Risinghill Drive
Plano, TX 75024
 
winland@americancaresource.com
 

 
Dear Norman:
 
We are very pleased to extend an offer of employment to you for the position of
President and Chief Operating Officer of American CareSource Holdings, Inc., a
Delaware corporation (the "Company"). Although your continued employment is
subject to certain terms and conditions, your start date is May 20, 2015 ("Start
Date").
 
Duties
 
In your capacity as President and Chief Operating Officer, you will perform
duties and responsibilities that are commensurate with your position and such
other duties as may be assigned to you from time to time. You will report
directly to the Chief Executive Officer of the Company. You agree to devote your
full business time, attention and best efforts to the performance of your duties
and to the furtherance of the Company's interests. Although you will not be
required to relocate from your current place of residence in Plano, Texas, your
principal place of employment will be at our headquarters in Atlanta, Georgia,
subject to business travel as needed to properly fulfill your employment duties
and responsibilities.
 
Compensation, Benefits and Expenses
 
In consideration of your services, you will be paid an initial base salary of
$225,000 per year, subject to review from time to time for increase, but not
decrease, payable in accordance with the standard payroll practices of the
Company and subject to all withholdings and deductions as required by law.
 
During your employment, you will be eligible to receive a discretionary annual
bonus at such times and in such amounts, as determined by the Board, but in no
event less than $25,000.  Actual payments will be determined based on a
combination of Company results and individual performance, which will be
compared against performance goals established jointly by you and the
Board.  Any annual bonus with respect to a particular calendar year will be
payable on the earlier of March 15 following the calendar year with respect to
which the bonus was earned or on the next regularly-scheduled payroll date
immediately following the issuance of the independent auditors report for such
year.  You must remain continuously employed through the bonus payment date to
be eligible to receive an annual bonus payment for a particular year.
 
In connection with your employment, the Board has awarded you a one-time stock
option to purchase 100,000 shares of the Company’s common stock. The award will
be subject to the terms and conditions of the Company’s Amended and Restated
2009 Equity Incentive Plan and a Stock Option Award Agreement, which agreement
is enclosed with this letter. The option will vest over a five-year period as
follows: 20% on the anniversary of the date of this letter, and the remainder in
equal, monthly instalments over the 48 months immediately following the
anniversary date. The option is intended, to the extent possible, to be an
Incentive Stock Option, although the Company makes no representation or
guarantee that the option will qualify as such. To the extent a portion of the
option is not eligible for treatment as an Incentive Stock Option, due to the
fair market value limitation or otherwise, the ineligible portion shall be
treated as a Non-Qualified Stock Option.
 
 
 

--------------------------------------------------------------------------------

 
All forms of compensation paid to you as an employee of the Company shall be
less all applicable withholdings.
 
You will be eligible to participate in the employee benefit plans and programs
generally available to the Company's executives, including group medical,
dental, and other benefits subject to the terms and conditions of such plans and
programs. Should you elect to participate in the Company’s health, dental and/or
vision plans in effect from time to time, the Company will pay the entire
premium related to such coverage for you and your spouse. You will be entitled
to paid vacation in accordance with the Company's policies in effect from time
to time. You will also be entitled to the fringe benefits and perquisites that
are made available to other similarly situated executives of the Company, each
in accordance with and subject to the eligibility and other provisions of such
plans and programs. The Company reserves the right to amend, modify or terminate
any of its benefit plans or programs at any time and for any reason.
 
You will be entitled to reimbursement for all reasonable out-of-pocket expenses
incurred in performing your duties and responsibilities, including the cost of
travel for business and travel between the Company's office and your current
place of residence in Plano, Texas. The Company also shall pay directly (or
reimburse you) for lease costs, gasoline and other operating expenses and
maintenance with respect to a vehicle made available for your use in Atlanta,
Georgia. The Company shall also pay directly (or reimburse you) for costs
necessary to procure and lease a corporate apartment in Atlanta, Georgia. For
all incurred expenses, you will submit expense reports and receipts documenting
the expenses incurred in accordance with Company policy.
 
At-Will Employment
 
Your employment with the Company will be for no specific period of time. Rather,
your employment will be at-will, meaning that you or the Company may terminate
the employment relationship at any time, with or without cause, and with or
without notice and for any reason or no particular reason. Although your
compensation and benefits may change from time to time, the at-will nature of
your employment may only be changed by an express written agreement signed by an
authorized officer of the Company.
 
Severance/Change in Control Severance
 
If your employment with the Company is involuntarily terminated for reasons
other than Cause or a breach by you of the terms and conditions of this letter
(including, but not limited to, a breach of any of the representations contained
herein), subject to your execution, and non-revocation, of a release of claims
in a form provided by the Company, the Company will pay you an amount equal to
three (3) months’ salary, plus applicable benefit premiums, on the dates and in
such amounts as if you were still employed.
 
If your employment with the Company terminates due to a Change of Control,
subject to your execution, and non-revocation, of a release of claims in a form
provided by the Company, the Company will pay you an amount equal to six (6)
months’ salary on the dates and in such amounts as if you were still employed,
and all of your unvested equity in the Company will immediately become vested in
accordance with the terms of the applicable Award Agreement.
 
 
 

--------------------------------------------------------------------------------

 
The term "Change of Control" means any of the following: (i) the acquisition by
any individual, entity or affiliated group in one or a series of transactions
(including, without limitation, issuance of shares by the Company or through
merger of the Company with another entity) of record or beneficial ownership of
50% or more of the voting power of the Company; (ii) a sale of all or
substantially all of the assets of the Company; or (iii) the Board, in its sole
and absolute discretion, determines that there has been a sufficient change in
the stock ownership of the Company to constitute a change in control of the
Company. Notwithstanding the foregoing, the raising of any capital by the
Company shall not constitute a "Change of Control."
 
Section 409A
 
This offer letter is intended to comply with Section 409A of the Internal
Revenue Code ("Section 409A") or an exemption thereunder and shall be construed
and administered in accordance with Section 409A. Notwithstanding any other
provision of this offer letter, payments provided under this offer letter may
only be made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this offer letter that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this offer letter shall be treated as a separate payment. Any
payments to be made under this offer letter upon a termination of employment
shall only be made upon a "separation from service" under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this offer letter comply with Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by you on account of
non-compliance with Section 409A.
 
Notwithstanding any other provision of this offer letter, if any payment or
benefit provided to you in connection with termination of employment is
determined to constitute "nonqualified deferred compensation" within the meaning
of Section 409A and you are determined to be a "specified employee" as defined
in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be paid
until the first payroll date to occur following the six-month anniversary of
your termination date (the "Specified Employee Payment Date") or, if earlier, on
the date of your death. The aggregate of any payments that would otherwise have
been paid before the Specified Employee Payment Date shall be paid to you in a
lump sum on the Specified Employee Payment Date and thereafter, any remaining
payments shall be paid without delay in accordance with their original schedule.
 
Conditions and Representations
 
Your continued employment is contingent upon:
 
(a) Verification of your right to work in the United States, as demonstrated by
your completion of an I-9 form upon hire and your submission of acceptable
documentation (as noted on the I-9 form) verifying your identity and work
authorization within three days of your Start Date.
 
(b) Satisfactory completion of a background investigation and drug screen
 
(c) Your execution of the Company's enclosed Negative Covenant Agreement,
attached to this letter as Exhibit A, the terms of which are hereby incorporated
by reference.
 
 
 

--------------------------------------------------------------------------------

 
Notwithstanding the severance provisions provided above, if any of the above
conditions is not satisfied to the Company’s satisfaction within 45 days of the
Start Date, your employment may be terminated without further consideration
payable to you.
 
By accepting this offer, you represent that you are able to accept this job and
carry out the work that it would involve without breaching any legal
restrictions on your activities, such as non-competition, non-solicitation or
other work-related restrictions imposed by a current or former employer. You
also represent that you will inform the Company about any such restrictions and
provide the Company with as much information about them as possible, including
any agreements between you and your current or former employer describing such
restrictions on your activities. You further confirm that you will not remove or
take any documents or proprietary data or materials of any kind, electronic or
otherwise, with you from your current or former employer to the Company without
written authorization from your current or former employer, nor will you use or
disclose any such confidential information during the course and scope of your
employment with the Company. If you have any questions about the ownership of
particular documents or other information, you should discuss such questions
with your former employer before removing or copying the documents or
information.
 
This Agreement shall be governed by, construed and enforced in accordance with,
the laws of the State of Delaware, and venue and jurisdiction for any disputes
hereunder shall be heard in any court of competent jurisdiction in Delaware for
all purposes.
 
We are excited about you joining our team. If you have any questions about the
above details, please call me immediately. If you are in agreement with the
terms set forth in this letter, please sign below and return this letter to me.
 
Sincerely,
 
/s/ John Pappajohn
 
John Pappajohn, Acting CEO

 
Acceptance of Offer
 
I have read, understood and accept all the terms of the offer of employment as
set forth in the foregoing letter. I have not relied on any agreements or
representations, express or implied, that are not set forth expressly in the
foregoing letter, and this letter supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to the subject matter of this letter.
 
Norman Winland
 
 
Signed /s/ Norman Winland
 
 

--------------------------------------------------------------------------------